Case 2:17-cr-20625-MFL-MKM ECF No. 57 filed 08/06/20        PageID.416     Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                             Case No. 17-cr-20625
                                                    Hon. Matthew F. Leitman
v.

TIMOTHY DIXON,

          Defendant.
________________________________________________________________/

                ORDER GRANTING DEFENDANT’S MOTION
               FOR COMPASSIONATE RELEASE (ECF No. 41)

      In May of 2018, Defendant Timothy Dixon was sentenced to serve 40 months

in custody in connection with his conviction for being a felon in possession of a

firearm. (See Judgment, ECF No. 30, PageID.101–102.) He is currently incarcerated

at FCI Allenwood in Union County, Pennsylvania. He has served roughly 80% of

his sentence. He is scheduled to be released to a community corrections center in

September of this year, and his full release date is January 1, 2021. (See Request for

Compassionate Release, ECF No. 47-2, PageID.192; Resp., ECF No. 53,

PageID.357.)

      Dixon has filed a motion for compassionate release under 18 U.S.C.

3582(c)(1)(A). (See Mot. for Compassionate Release, ECF No. 41.) The Court held

two hearings on the motion. For the reasons explained in detail on the record on



                                          1
Case 2:17-cr-20625-MFL-MKM ECF No. 57 filed 08/06/20      PageID.417   Page 2 of 4




August 6, 2020, the motion (ECF No. 41) is GRANTED. While the record contains

the full statement of the Court’s reasons for granting the motion, the Court

summarizes its reasoning briefly below.

      The Court concludes that the combination of four factors amounts to

extraordinary and compelling circumstances: (1) the COVID-19 pandemic that is

sweeping the country, (2) Dixon’s medical conditions (hyptertension, kidney

disease, and prediabetes) taken together, (3) a recent spike in COVID-19 cases in

Union County Pennsylvania, and (4) Dixon’s inability to provide adequate self-care

because he is unable to socially distance or follow all of the CDC’s recommended

hygiene guidelines while incarcerated at FCI Allenwood. In addition, the Court

concludes that Dixon is not a danger to the public or to his community because,

among other things, he has shown a substantial commitment to rehabilitation while

in custody, he has a job waiting for him, and he has family support. Finally, the

relevant factors under 18 U.S.C. § 3553(a) weigh in favor of release. While the

offense was serious, Dixon has already suffered substantial punishment by serving

roughly 80% of his sentence, and he will suffer additional punishment through the

term of home confinement that the Court is imposing. Moreover, given Dixon’s

rehabilitation, job offer, and family, specific deterrence can be achieved without

additional custody in the BOP. Likewise, general deterrence is satisfied by Dixon

having served the vast majority of his sentence and serving an additional term of



                                          2
Case 2:17-cr-20625-MFL-MKM ECF No. 57 filed 08/06/20          PageID.418    Page 3 of 4




home confinement.        In addition, Dixon’s personal circumstances – most

significantly, his efforts toward rehabilitation – weigh in favor of release.

      Accordingly, the custodial portion of Dixon’s sentence is reduced to time

served, and Dixon shall immediately be released from custody at FCI Allenwood.

Upon his release, Dixon shall travel directly by automobile from FCI Allenwood to

his wife’s residence. Dixon and all others with him in the automobile shall wear

face masks during the drive. After Dixon arrives at his wife’s home, he shall remain

inside the house for 14 days. And for the same 14-day period, he shall quarantine

within the house – meaning he shall remain in a room that is separate and apart from

all other residents of the house to the extent possible. And when, during the 14-day

quarantine period, it is unavoidable for him to be in a separate room, he shall wear a

face mask.

      Also, upon Dixon’s release from custody, he shall begin serving the 24 months

of supervised release that Judge Battani imposed in his Judgment. (See Judgment,

ECF No. 30, PageID.103.) The Court adds as a condition of that supervised release

that until January 1, 2021, Dixon shall be subject to home confinement at his wife’s

residence and shall not leave that residence other than for employment, job training,

religious services, medical and/or mental health appointments, treatment programs,

appointments with counsel, and/or other activities approved in advance by his




                                           3
Case 2:17-cr-20625-MFL-MKM ECF No. 57 filed 08/06/20         PageID.419    Page 4 of 4




supervising probation officer. (He may not leave the residence at all during the 14-

day quarantine period.)

      The Court will not order Dixon to wear a GPS tether at this time due to the

COVID-19 pandemic (and the Court’s reluctance to subject the Court’s probation

officers to any risks associated with applying Dixon’s tether), but the Court will hold

a telephonic status conference with counsel in sixty days to discuss whether to

require Dixon to wear a tether at that time. In all other respects, Dixon’s original

sentence remains unchanged.

       IT IS SO ORDERED.
                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE


Dated: August 6, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on August 6, 2020, by electronic means and/or
ordinary mail.

                                              s/Holly A. Monda
                                              Case Manager
                                              (810) 341-9761




                                          4
